FILE COPY




   BRIAN QUINN
    Chief Justice
                               Court of Appeals                                VIVIAN LONG
                                                                                   Clerk

JAMES T. CAMPBELL
      Justice
                                Seventh District of Texas                  MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                              Potter County Courts Building                  P. O. Box 9540
                                                                               79105-9540
                               501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                 Amarillo, Texas 79101-2449                      (806) 342-2650

                              www.txcourts.gov/7thcoa.aspx

                                    June 30, 2015

Brandy Oliphint                              Don Schnebly
Attorney at Law                              Parker County District Attorney
1712 Santa Fe Drive                          117 Fort Worth Hwy
Weatherford, TX 76086                        Weatherford, TX 76086
* DELIVERED VIA E-MAIL *                     * DELIVERED VIA E-MAIL *

RE:       Case Number: 07-15-00251-CR, 07-15-00253-CR, 07-15-00254-CR,
                         07-15-00255-CR
          Trial Court Case Number: CR14-0087, CR14-0088, CR14-0089, CR15-0236

Style: Derek Kyle Auvenshine v. The State of Texas

Dear Counsel:

       By Order of the Supreme Court of the State of Texas the captioned appeals have
been transferred to this Court from the Court of Appeals for the Second District of
Texas, and have been received and given the above appellate numbers. Please
reference the above appellate numbers in all future correspondence in respect to these
appeals.

                                                Very truly yours,
                                                Vivian Long
                                                VIVIAN LONG, CLERK

 xc:       Honorable Roy Graham Quisenberry (DELIVERED VIA E-MAIL)
           Sharena Gilliand (DELIVERED VIA E-MAIL)
           Dora Canizales (DELIVERED VIA E-MAIL)